Exhibit 10.14


FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD MEMORANDUM –
EMPLOYEE (EC RET)

 
 
 
Employee:
 
[FIRST NAME] [LAST NAME]
 
 
Grant Date:
 
[GRANT DATE]
 
 
Target Units:
 
[NUMBER OF SHARES AT TARGET]
 
 
Performance Period:
 
[PERIOD]
 
 
 
Performance Formula:
 
[PERFORMANCE FORMULA]
 
 
 
Performance Goal(s):
 
[PERFORMANCE GOALS]



Additional terms and conditions of your Award are included in the Performance
Share Unit Agreement. As a condition to your receipt of Shares, you must log on
to Fidelity’s website at www.netbenefits.fidelity.com and accept the terms and
conditions of this Award within 120 calendar days of your Award Grant Date. If
you do not accept the terms and conditions of this Award within such time at
www.netbenefits.fidelity.com, this Award will be forfeited and immediately
terminate.
Note: Section 4(c) of the Performance Share Unit Agreement contains provisions
that restrict your activities. These provisions apply to you and, by accepting
this Award, you agree to be bound by these restrictions.  





--------------------------------------------------------------------------------








PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you Performance Share
Units (the “Award”) entitling you to receive such number of shares of Company
common stock (the “Shares”) as set forth in the Award Memorandum on the terms
and conditions set forth in this agreement (this “Agreement”), the Award
Memorandum and the terms of the Plan. Capitalized terms used in this Agreement
and not defined herein shall have the meanings set forth in the Plan.
In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.
1.
Grant Date. The Award is granted to you on the Grant Date set forth in the Award
Memorandum.

2.
Vesting. This Award will vest (if at all) as specified in the Award Memorandum
on the date the Compensation Committee certifies the level of achievement of the
Performance Goal(s), provided you remain in employment through the last day of
the Performance Period. Subject to any deferral election then in effect, the
Shares subject to this Award will be issued as indicated in this Agreement. This
Award also may continue to vest following your Retirement (as defined below),
death or Disability as described in Section 5(a).

3.
Termination of Award. Your Award (except for the provisions of Section 4) shall
terminate in all events on the earliest of (a) the date upon which vesting is no
longer permitted pursuant to Section 5 of this Agreement, (b) the date the
Shares due hereunder have been issued to you, or (c) your failure to accept the
terms of this Agreement, the Award Memorandum and the Plan within the time
period and in the manner specified in this Agreement.

4.
Confidential Information; Non-Competition; Related Covenants. 

 
(a)
Definitions.

 
(i)
“Fiserv” means the Company, its direct and indirect subsidiaries, affiliated
entities, successors, and assigns.

 
(ii)
“Confidential Information” means all trade secrets, Innovations (as defined
below), confidential or proprietary business information and data, computer
software, and database technologies or technological information, formulae,
templates, algorithms, designs, process and systems information, processes,
intellectual property rights, marketing plans, client lists and specifications,
pricing and cost information and any other confidential information of Fiserv or
its clients, vendors or subcontractors that relates to the business of Fiserv or
to the business of any client, vendor or subcontractor of Fiserv or any other
party with whom Fiserv agrees to hold information in confidence, whether
patentable, copyrightable or protectable as a trade secret or not, except:
(A) information that is, at the time of disclosure, in the public domain or that
is subsequently published or otherwise becomes part of the public domain through
no fault of yours; or (B) information that is disclosed by you under order of
law or governmental regulation; provided, however, that you agree to notify the
General Counsel of Fiserv upon receipt of any request for disclosure as soon as
possible prior to any such disclosure so that appropriate safeguards may be
maintained.





1



--------------------------------------------------------------------------------







 
(iii)
“Competing Product or Service” means any product or service that is sold in
competition with, or is being developed and that will compete with, a product or
service developed, manufactured, or sold by Fiserv. For purposes of this
Section 4, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.
 

 
(iv)
“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in the sale or
marketing of any Competing Product or Service.

 
(v)
“Innovations” means all developments, improvements, designs, original works of
authorship, formulas, processes, software programs, databases, and trade
secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 
(vi)
“Moral Rights” means any rights to claim authorship of a work of authorship, to
object to or prevent the modification of any such work of authorship, or to
withdraw from circulation or control the publication or distribution of any such
work of authorship.

 
(vii)
“Client” means any person, association or entity: (A) for which you directly
performed services or for which you supervised others in performing services
with Fiserv, during any part of your employment with Fiserv, or after the
termination of your employment, during any part of the 24 months preceding the
termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 
(viii)
“Prospective Client” means any client: (A) with which Fiserv was in active
business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 
(b)
During your employment, Fiserv will provide you with Confidential Information
relating to Fiserv, its business and clients, the disclosure or misuse of which
would cause severe and irreparable harm to Fiserv. You agree that all
Confidential Information is and shall remain the sole and absolute property of
Fiserv. Upon the termination of your employment for any reason, you shall
immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board of Directors of the Company:

 
(i)
You will not disclose, use, copy or duplicate, or otherwise permit the use,
disclosure, copying or duplication of any Confidential Information of Fiserv,
other than in connection with the authorized activities conducted in the course
of your employment with Fiserv. You agree to take all reasonable steps and
precautions to prevent any unauthorized disclosure, use, copying or duplication
of Confidential Information.





2



--------------------------------------------------------------------------------









 
(ii)
All Innovations are and shall remain the sole and absolute property of Fiserv.
You will provide all assistance requested by Fiserv, at its expense, in the
preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or, where applicable, to waive, which waiver shall inure to
the benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 
(iii)
Notwithstanding the preceding statements, you understand that, pursuant to 18
U.S.C. §1833(b)(1) and §1833(b)(2):

 
 
(A)
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (I) is made
(x) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (II) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 
 
(B)
An individual who files a lawsuit for retaliation by the Company for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (I) files any document containing the trade secret under seal and
(II) does not disclose the trade secret, except pursuant to court order.

 
You understand that if you are found to have wrongfully misappropriated a trade
secret, you may be liable to the Company for, among other things, exemplary
damages and attorneys’ fees.

 
(c)
You agree that, without the written consent of the Chief Executive Officer of
the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board of Directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 
(i)
During the time of your employment with Fiserv, you will not: (A) perform duties
as or for a Competitor, Client or Prospective Client of Fiserv (except to the
extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv.

 
(ii)
For a period of 12 months following the termination of your employment with
Fiserv (or, in the case of Retirement, from the date of your termination until
12 months after the latest of (x) the date of the last restricted stock unit
vesting event following Retirement or (y) the latest date upon which you are
entitled to exercise any stock option following Retirement or (z) the end date
of the last Performance Period ending after Retirement under performance share
unit awards), you will not: (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law.



3



--------------------------------------------------------------------------------







No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.
 
(d)
You acknowledge and agree that compliance with this Section 4 is necessary to
protect the Company, and that a breach of any of this Section 4 will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 4, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 4, or to enjoin you from performing services in
breach of Section 4(c) during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 
(e)
You further agree that, in the event of your breach of this Section 4, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.

 
(f)
You agree that the terms of this Agreement shall survive the termination of your
employment with the Company.

 
(g)
YOU HAVE READ THIS SECTION 4 AND AGREE THAT THE CONSIDERATION PROVIDED BY THE
COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE IMPORTANCE TO
THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE POST-EMPLOYMENT
RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE.

5.
Termination of Employment. 

 
(a)


Vesting. If you cease to be an employee of the Company or any subsidiary of the
Company for any reason (a “Termination Event”) prior to the last day of the
Performance Period, then the Award shall terminate on the date on which such
Termination Event occurs; provided that, if the reason for your Termination
Event is:


(i)    Disability, then the number of Shares issuable under this Award, if any,
shall be determined after the end of the Performance Period as if you had not
terminated employment, but multiplied times a fraction, the numerator of which
is the number of completed whole calendar months of your employment during the
Performance Period and the denominator of which is [the total number of calendar
months in the Performance Period];


(ii)    Death, then the number of Shares issuable under this Award, if any,
shall be determined after the end of the Performance Period as if you had not
terminated employment, but multiplied times a fraction, the numerator of which
is the number of completed whole calendar months of your employment during the
Performance Period and the denominator of which is [the total number of calendar
months in the Performance Period], and such Shares shall be issued at that time
to your designated beneficiary or, if none, to your estate; or

 


4



--------------------------------------------------------------------------------







 
 
(iii)    Retirement, then the number of Shares issuable under this Award, if
any, shall be determined after the end of the Performance Period as if you had
not terminated employment. Notwithstanding the foregoing:


(A) If you receive written notification from the Compensation Committee that you
failed to provide for an orderly transition of your duties to a successor, then
any portion of the Award that is unvested as of the date of such notification
shall terminate as of such date.


(B) If, at any time following your Retirement, one of the following events
occurs (a “Post-Retirement Violation”), then any portion of the Award that is
unvested as of the date of such Post-Retirement Violation shall terminate as of
the date such event occurs: (I) you commence employment of any kind (other than
board or public service, work for a not-for-profit or de minimis for-profit
employment); (II) you commence work of any kind for a Competitor, including as
an employee, board member, consultant or otherwise; or (III) you violate any
post-employment covenant applicable to you under any agreement in effect with,
or policy of, the Company or any of its subsidiaries, including without
limitation those set forth in Section 4.


(C) If, while this Award is outstanding, you commence employment or other work
of any kind following your Retirement, you are required to promptly provide
written notice to the Company of the name of your employer and the nature of
your proposed position or other work.


(D) If you receive any benefit under this Award after the date of a
Post-Retirement Violation, then you will be obligated to repay to the Company
the value of such benefit (with such value to be determined by the Company,
which may include a reasonable rate of interest) promptly following your receipt
of notice of such repayment obligation from the Company.


(E) All determinations regarding whether you have engaged in a Post-Retirement
Violation shall be made by the Compensation Committee.


(F) Without limiting any other provision of this Agreement, if a Post-Retirement
Violation described in (iii)(B)(II) or (III) above occurs following Retirement,
the Company shall be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.


If you die after Retirement and prior to the date that this Award vests (and
provided that a Post-Retirement Violation has not occurred), then your
designated beneficiary, or if none, your estate, shall become entitled to
receive the number of Shares you would have received, if any, pursuant to this
paragraph (iii).


If you are regularly scheduled to work less than 20 hours per calendar week for
the Company or any subsidiary of the Company, you will be deemed to have
experienced a Termination Event.
 
(b)


Retirement. For purposes of this Section 5, “Retirement” means the cessation of
service as an employee after the first anniversary of the first day of the
Performance Period, for any reason other than death, Disability or termination
for Cause, if: 

(i) (A) you are at least 50 years of age and your age plus years of service to
the Company and its subsidiaries is equal to or greater than 70 (with at least 5
years of continuous service to the Company and its subsidiaries immediately
prior to such cessation of service) or (B) you are at least 55 years of age with
at least 5 years of continuous service to the Company and its subsidiaries
immediately prior to such cessation of service; and



5



--------------------------------------------------------------------------------







 
 
(ii) you have provided for an orderly transition of your duties to a successor,
including by: (A) providing notice to the Company’s Chief Executive Officer (or,
if you are the Chief Executive Officer, to the Chairman of the Board of
Directors) of your consideration of Retirement sufficiently in advance of your
proposed date of Retirement; and (B) assisting with the identification and
selection of, and transition of your duties to, a successor ((A) and (B) being
referred to herein collectively as the “Specified Transition Requirements”).


If you meet the criteria in paragraph (i) above and you satisfy the Specified
Transition Requirements, your cessation of service will be deemed to be a
qualifying Retirement; provided that, the Compensation Committee may determine,
within 30 days after your cessation of service, that you failed to provide for
an orderly transition of your duties to a successor. By way of example only,
this could result from providing too short of notice or not providing an
adequate amount of transition assistance.

 
(c)
Change of Control. If a Change of Control of the Company occurs prior to the end
of the Performance Period, then as of the date of the Change of Control, you
will be paid cash in an amount equal to the fair market value (as of the date of
the Change of Control) of such number of Shares as is determined by multiplying
the number of Target Units set forth in the Award Memorandum times [     ]%.
Thereafter, the Award shall terminate.

 
(d)
Service as Director. For purposes of this Agreement, an employee of the Company,
if also serving as a director, will not be deemed to have terminated employment
for purposes of this Agreement until his or her service as a director ends, and
his or her years of service will be deemed to include years of service as a
director.

 
(e)
Termination for Cause. Notwithstanding anything herein to the contrary, if you
are terminated from employment by the Company for Cause, then this Award will
forfeit immediately as of the date of such termination.

 
(f)
No Further Obligation. The Company will have no further obligations to you under
this Award if the Award terminates as provided herein.

6.
Deferral of Performance Share Units. If you are eligible to, and properly elect
to, defer delivery of all or part of the Shares otherwise issuable under this
Award, such deferral will be governed by the Performance Share Unit Deferral
Election Form executed by you separately from this Agreement.

7.
Issuance of Shares. The Company, or its transfer agent, will issue and deliver
the Shares to you as soon as practicable after the Award vests (pursuant to the
terms hereof) with respect to such Shares, or, if a deferral election was made,
at the time specified in the Deferral Election Form. If you die before the
Company has distributed the Shares due with respect to the vested Performance
Share Units, the Company will issue the Shares to your estate or in accordance
with applicable laws of descent and distribution. The Shares will be issued and
delivered in book entry form, and the Company will not be liable for damages
relating to any delays in making an appropriate book entry or any mistakes or
errors in the making of the book entry; provided that the Company shall correct
any errors caused by it. Any such book entry will be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
(a) the Plan and any agreement between you and the Company with respect to this
Award or the Shares, (b) any applicable federal or state laws, and/or (c) the
rules, regulations and other requirements of the Securities and Exchange
Commission (“SEC”) of any stock exchange upon which the Shares are listed. The
Company may cause an appropriate book entry notation to be made with respect to
the Shares to reference any of the foregoing restrictions.

8.
Non-Transferability of Award. Except as provided in the Plan, this Agreement and
the Award Memorandum, until the Shares have been issued under this Award, this
Award and the Shares issuable hereunder and the rights and privileges conferred
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated (by operation of law or otherwise). Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or of
any right or privilege conferred hereby, contrary to the provisions of the Plan
or of this Agreement, or upon



6



--------------------------------------------------------------------------------







any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, this Award and the rights and privileges
conferred hereby shall immediately become null and void.
9.
Conditions to Issuance of Shares. The Shares issued to you hereunder may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
Shares hereunder prior to fulfillment of all of the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the SEC or any other governmental regulatory body, which the
compensation committee of the Board of Directors (the “Compensation Committee”)
shall, in its discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Compensation Committee shall, in its discretion, determine to be necessary
or advisable; (d) the lapse of such reasonable period of time following the date
of vesting of the Award or the payment event specified in a deferral election as
the Compensation Committee may establish from time to time for reasons of
administrative convenience (provided that any such period shall be in compliance
with Code Section 409A); and (e) your acceptance of the terms and conditions of
this Agreement, the Award Memorandum and the Plan within the time period and in
the manner specified in this Agreement.

10.
Dividends; No Rights as Shareholder. If the Company declares a cash dividend and
the dividend record date occurs prior to the date the Award vests, you will be
credited with an additional number of Target Units on the date the cash
dividends are paid to the Company shareholders equal to (a) the amount of cash
dividends payable with respect to a number of shares of stock equal to your
Target Units divided by (b) the Fair Market Value of a Share on the date the
dividend is paid. Until this Award vests and the Shares are issued to you, you
shall have no rights as a shareholder of the Company with respect to the Shares.
Specifically, you understand and agree that you do not have voting rights or,
except as provided in this Section 10, the right to receive dividends or any
other distributions paid with respect to shares of Company common stock by
virtue of this Award or the Shares subject hereto.

11.
Addresses for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to you shall be addressed to you at the address set forth in the
Company’s records from time to time.

12.
Captions; Agreement Severable. Captions provided herein are for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

13.
Securities and Tax Representations.

(a)
You acknowledge receipt of the prospectus under the Registration Statement on
Form S-8 with respect to the Plan filed by the Company with the SEC. You
represent and agree that you will comply with all applicable laws and Company
policies relating to the Plan, this Agreement and any disposition of Shares and
that upon the acquisition of any Shares subject to this Award, you will make or
enter into such written representations, warranties and agreements as the
Company may reasonably request to comply with applicable securities laws or this
Agreement.

(b)
You represent and warrant that you understand the federal, state and local
income and employment tax consequences associated with the granting of the
Award, the vesting of the Award, the deferral of all or a portion of the Shares
otherwise issuable upon vesting of the Award, and the subsequent sale or other
disposition of any Shares. You understand and agree that when



7



--------------------------------------------------------------------------------







this Award vests and Shares are issued, and you thereby realize gross income (if
any) taxable as compensation in respect of such vesting or issuance, the Company
will be required to withhold federal, state and local taxes on the full amount
of the compensation income realized by you and may also be required to withhold
other amounts as a result of such vesting. You also understand and agree that
the Company may be required to withhold certain payroll taxes in connection with
your Retirement or your termination due to Disability prior to the issuance of
Shares. You hereby agree to provide the Company with cash funds or Shares equal
in value to the federal, state and local payroll and income taxes and other
amounts required to be withheld by the Company or its subsidiary in respect of
any compensation income or wages in relation to the Award or make other
arrangements satisfactory to the Company regarding such amounts, which may
include deduction of such taxes from other wages owed to you by the Company or
its subsidiaries. All matters with respect to the total amount to be withheld
shall be determined by the Company in its sole discretion.
14.
Market Stand-Off. The Company reserves the right to impose restrictions on
dispositions in connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended. Upon receipt of written notice
from the Company of a trading restriction, you agree that you shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer or
agree to engage in any of the foregoing transactions with respect to, any Shares
acquired under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

15.
General Provisions.

 
(a)
None of the Plan, this Agreement or the Award Memorandum confers upon you any
right to continue to be employed by the Company or any subsidiary of the Company
or limits in any respect any right of the Company or any subsidiary of the
Company to terminate your employment at any time, without liability.

 
(b)
This Agreement, the Award Memorandum, the Plan and the Restricted Stock Unit
Deferral Election Form, if any, contain the entire agreement between the Company
and you relating to the Award and the Shares and supersede all prior agreements
or understandings relating thereto.

 
(c)
This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 
(d)
If any one or more provisions of this Agreement or the Award Memorandum is found
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 
(e)
Any remedies available to the Company under the Plan or this Agreement are
cumulative and are in addition to, and are not affected by, the other rights and
remedies available to the Company under the Plan, this Agreement, by law or
otherwise.

 
(f)
This Agreement and the Award Memorandum shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without regard to conflict
of law provisions.

 
(g)
The Company agrees, and you agree, to be subject to and bound by all of the
terms and conditions of the Plan. The Prospectus for the Plan is accessible on
the Company’s administrative agent’s website in the “forms library”
(www.netbenefits.fidelity.com) in the “forms library” and a paper copy is
available upon request.



8



--------------------------------------------------------------------------------







 
(h)
This Agreement and the Award Memorandum shall be binding upon and inure to the
benefit of any successor or assign of the Company and to any heir, distributee,
executor, administrator or legal representative entitled by law to your rights
hereunder.

 
(i)
You understand that, under the terms of the Plan, this Agreement and the Award
Memorandum, the Company may cancel or rescind this Award and/or the Shares in
certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.
Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your receipt
of Shares. You must log on to our administrative agent’s website and accept the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
120 calendar days of your Award Grant Date. If you do not accept the terms and
conditions of this Agreement, the Award Memorandum and the Plan within such
time, this Award will be forfeited and immediately terminate.
 




9

